PELHAM, P. J.
It must be held on the authority of Jernigan v. Willoughby, 159 Ala. 650, 48 South. 812, under the provisions of the act requiring this court to conform and govern its holdings and decisions to the decisions of the Supreme Court, that the judgment entry following the verdict found by the jury, in failing to show an assessment or judgment for the alternate value of the property sued for, is error .requiring that the judgment of the circuit court be reversed, and the cause remanded. The value of the property at the time suit was brought and at the time of the trial was not shown. Besides, under the provisions of the act referred to, it is not open to us to consider the question of the failure to assess the alternate value of the property not having been injurious to the appellant, as there is no distinguishable difference in principle between the case presented by the record before us and the latest announcement by the Supreme Court of the rule in the case of Jernigam, v. Willoughby, supra, that we have applied and followed as required to do by statute. See, also, Starr Piano Co. v. Baker, 8 Ala. App. 449, 462, 62, South. 549.
Other matters assigned as error do not, we think, show error, but, for the reasons discussed, the judgment of the lower court must be reversed.
Reversed and remanded.